 CARL B. KING DRILLING CO.Carl B.King Drilling Co.'andLocal 826,InternationalUnionofOperatingEngineers,AFL-CIO,2Petitioner.Case16-RC-4367.May 8,1967DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNationalLabor Relations Act, as amended, ahearing was held before Hearing Officer William L.Jerome. The Hearing Officer's rulings made at thehearing are free from prejudicial error and arehereby affirmed. A brief was filed by the Employer.Upon the entire record in this case,3 the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks a unit of all oil welldrilling employees employed by King out of itsMidland, Texas, office. At the hearing, the Petitionerindicatedthatthepetitionwas intended toencompass all drilling operations of King in the areaknown as the Permian Basin.4 The Employercontends that the geographic scope of the unitrequested is too broad and that the unit should beconfined to those counties in the Permian Basin inwhich the Employer has recently been operating.We find no merit in the Employer's contention.Admittedly, the Employer bids on drilling jobsavailable anywhere throughout the Permian Basinand does not seek to limit its operations only to thosecountieswhere it is now performing work.Accordingly, we see no justification for limiting theunit to an area smaller in size than that which theEmployer considers to be within the normal scope ofits activities.The parties are in agreement with respect to theinclusion and exclusion of the various classificationsof employees, except as follows:Tool pushers:The Employer would exclude thetool pushers from the unit on the ground that theyare supervisors. The Petitioner has taken no positionwith respect to their status. The uncontrovertedrecord testimony establishes that tool pushers are incharge of the overall operations at the drilling siteand that they have the authority to hire andiHerein referred to as King or the Employer2Herein referred to as the Petitioner or the Union3The Employer's request for oral argument is hereby deniedas, in our opinion, the record and brief adequately present the164 NLRB No. 68419discharge employees. Accordingly, we find that toolpushers are supervisors within the meaning of theAct, and we shall exclude them from the unit.Drillers:The Employer contends that drillers aresupervisors and should be excluded from the unit.The Petitioner takes no position on this question.The record establishes that drillers have andexercise the authority to hire employee members oftheir crew and that they also have the authorityeffectively to recommend the discharge of suchemployees. Accordingly, we find that the drillers aresupervisorswithin the meaning of the Act andexclude them from the unit.The truckdrivers:The Employer contends thatthe truckdriver should be excluded as a supervisor.The Petitioner takes no position on his status. Therecord discloses that the truckdriver in addition todrivingduties is in charge of maintenance ofequipment. The truckdriver hires his own assistant,termed a swamper, and also has the authority todischarge this employee. Accordingly, we find thetruckdriver to be a supervisor within the meaning ofthe Act and exclude him from the unit.On the basis of the foregoing, we find that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.Allderrickmen,motormen and floorhands,otherwise referred to as roughnecks, and all truckswampers employed by the Employer in drillingoperations in the area generally known as thePermian Basin, but excluding all tool pushers,drillers, the truckdriver, office employees, technicalemployees, guards, professional employees, and allsupervisors as defined in the Act.5.The principal area of disagreement betweenthe parties is with respect to voter eligibilityrequirements. The Petitioner has requested that theBoard find eligible to vote in this election allemployees of King whose names appear on theEmployer's payroll list preceding the election and allemployees who were employed by King at any timeduring the 90-day period preceding the filing of theinstant petition and who were not, discharged forcause or who did not quit voluntarily before thecompletion of the job for which they were employed.The Employer contends that because of thetransitory nature of the employment and the highturnover among its employees, voting eligibilityshould be limited to those individuals actuallyemployed at the time of the election. To determinethe eligibility question before us, it is necessary toconsider the nature of the Employer's drillingoperations and their effect upon its employmentpractices.issues and the positions of the parties'The Permian Basin is located in west Texas and eastern NewMexico and encompasses some 95,000 square miles298-668 0-69-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer performs oil well drilling operationsunder contract with major oil companies. It isprincipally engaged in development work in provenoilfields, as opposed to exploratory or "wildcat"drilling.King owns and operates four heavy-duty oilrigswhich have the capability of drilling to a depth of20,000 feet. The operation of such a rig requires theservices of a crew comprising a driller and four crewmemberswho are generally referred to as"roughnecks." As operations are carried out on a 3-shift basis, each rig requires a work force of 15 men,3 drillers and 12 roughnecks. The Employerassignsto each rig an individual known as a "tool pusher,"who is responsible for the overall direction andsupervision of the operation. The tool pusher alsohas the responsibility for hiring drillers. The drillersin turn hire their own crews and in the event a drilleristerminated or voluntarily quits prior to thecompletion of a job, his crew is automaticallyterminated.The Employer was engaged in continuous drillingoperations for the period from July 19, 1965, toJuly 31, 1966, and during this time it averaged 1.81rigsand a work force of 22 roughnecks. The recordshows that under normal conditions a rig will operateat least 60-70 days at one location and that it mayoperate for as long as 293 days at one drilling site. Atno time during this period did the Employer havemore than 3 rigs in operation and as a result themaximum numberof roughnecks employed at anygiven time was 36.The usual practice is for the driller to hire theroughnecks for his crew. If a roughneck quits or isterminated for cause before the completion of thejob, he is not acceptable for reemployment by King.On the other hand, if a roughneck does stay to thecompletion of the job and has otherwise performedto the satisfaction of the driller, he is consideredeligible for reemployment on the next drilling job.During the period from July 19, 1965, to July 31,1966, King employed a total of 174 roughnecks. Ofthis number, 21 were employees who are regularlyavailable for work with King and who work anaverage of 201 days per year. Of the remaining 153roughnecks employed, 89 percent had no prioremployment history with King. The average numberof days worked by the 174 roughnecks was 44 days,and only 48 roughnecks of the total employeecomplement worked 44 or more days.The Employer has a hospitalization and vacationprogram for its employees. To qualify forhospitalization benefits, a roughneck must work atleast 180 days over a 2-year period and acceptemployment when work is available. To qualify forvacation benefits, a roughneck must accumulate 350days of accruedtimeand be continually available forSHondo Drilling Company N S.L ,164 NLRB6The Employer'smotion forthe rightto election challenges isgranted onlyto the extentindicatedby our Decision herein and byemployment with King. Only approximately 12roughnecks are currently receiving these benefits.As indicated above, the Employer experiences ahigh turnover among its employees. However, it isalso clear that a portion of the work forceremainsavailable for employment with King and has areasonable expectancy of reemployment. Because ofthe competing considerations of high turnover andthe continuinginterestin employment with Kingdemonstrated by a significant portion of the workforce, it must be concluded that both the Petitioner'sand the Employer's eligibility formulas fail to meetthe requirements of the situation presented here.The Petitioner would find eligible to vote allemployees whosenamesappear on the Employer'spayroll list preceding the date of the election and allemployees who were employed by King at any timeduring the 90-day period preceding the filing of thepetition and who did not voluntarily quit or were notdischarged for cause prior to the completion of thejob for which they were employed. However, such aformula requires only that the employee have thebriefest employment history with the Employer andfails to take into account the length of time that mayhave elapsed since the employee worked for King.On the other hand, the Employer's proposal thatonly those actually employed at the time of theelection be permitted to vote would, if applied, denythe right to vote to employees who have a reasonableexpectancy of reemployment with King. In reachingthis conclusion, we have considered the Employer'scontentionthatallroughnecksnotactuallyemployed are considered to be in terminationstatus.However, we can find no merit in such a contentionwhen the record evidence clearly establishes thatthe Employermaintainsa work force of roughneckswho are regularly available for employment.We have recently considered the employmentpatterns in the oil well drilling industryin a case5very similar to the one now before us, and we founditnecessary to resolve the question of votereligibility by fashioning a new eligibility rule to meetthe problems of this industry. For the reasons statedin that decision, we belive that such a formula is alsoappropriate in the circumstances of this case.Accordingly,we find eligible to vote allroughneckswho have been employed by theEmployer for a minimum of 10 working days duringthe 90-calendar day period preceding the issuance ofour Decision and Direction of Election herein, andwho have not been terminated for cause or who havenot quit voluntarily prior to the completion of the lastjob for which they were employed.6 We also findeligible tovote all roughnecks whose names appearon the Employer's payroll immediately precedingthe Board's usual challenge procedures In all other respects, themotion is denied CARL B. KINGthe issuance of the Regional Director's notice ofelection in this proceeding.7Finally, the Employer argues that the Boardshouldnotapply itsExcelsiorrule8 in thecircumstances of this case. It contends that theapplication of this rule would permit the Union to"round up" former employees who have nocontinuing interest in or reasonable expectancy ofemployment with King and cause them to vote in thiselection.We find no merit in this contention. Theeligibility formula we have applied in this case hasbeen carefully drafted to insure thatonlythoseemployees having a reasonable expectancy ofemployment with King will be eligible to vote. Thus,'We find no merit in the Employer's motion to require thePetitioner to file a new showing of interest in the expanded unit Itis the Board's policy in cases involving fluctuating operations, torequire a showing only among those employed at the time thepetition is filed. SeeTrenton Foods, Inc ,101 NLRB 1769 We areadministratively satisfied that the Petitioner hasmade anadequate showing of interest in such a unit Moreover, in view ofthe eligibility formula we have fashioned herein, it would bepatently unjust to impose such a requirement Accordingly, theEmployer's motion for an expanded showing of interest is denied8 156 NLRB 12368 In view of the nature of the employment in this industry, wedirect that both the Union and the Employer cooperate to thefullest extent with the Regional Director for Region 16 in thepreparationand compilation of an election eligibility listDRILLING CO.421inour judgment, there is no valid reason forwithholdingfrom the Union the names andaddresses of the eligible voters. Rather, the nature ofemployment in the oil well drilling industry presentsa compelling reason for requiring the parties tocooperate with the Regional Director by supplying tohim the names and current addresses of eligibleemployees to the extent that such information is intheir possession, and that the information suppliedto the Regional Director be made available to allparties to this proceeding. Accordingly, we shallapply ourExcelsiorrule in this case.[Text of Direction of Election9 omitted frompublication.]containing the names and addresses of all eligible voters Inaddition, we shall require that an election eligibility list containingthe names and addresses of all known eligible voters be filed bythe Employer with the Regional Director for Region 16 within 7days after the date of this Decision and Direction of Election, andthat a supplemental list containing the names and addresses ofthe remaining eligible voters be filed by the Employer with saidRegional Director within 7 days after the issuance of the Notice ofElection by the Regional Director No extension of time to filethese bats shall be granted by the Regional Director except inextraordinary circumstances. Failure to comply with theserequirements shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear Inc ,156 NLRB 1236